                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

ADAN DELGADO ROJAS,

               Plaintiff,                                   Civ. No. 6:18-cv-01121-MK

       v.                                                   ORDER

WILLIE’S WOODWORKING, LLC, an
Oregon limited liability company, and DALE
MCCLEARY, an individual,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

31), and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Plaintiff did not file objections, I review de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate Judge

Kasubhai’s Findings and Recommendation (ECF No. 31) is adopted. Plaintiff’s Motion for

Default Judgment (ECF No. 12) is GRANTED.



IT IS SO ORDERED.

       DATED this 25th day of October, 2019.




1 –ORDER
           _______/s/ Michael J. McShane ________
                   Michael McShane
               United States District Judge




2 –ORDER
